People v Alfred M. (2019 NY Slip Op 03683)





People v Alfred M.


2019 NY Slip Op 03683


Decided on May 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2019

Friedman, J.P., Renwick, Kapnick, Kahn, Oing, JJ.


9276 5770/02

[*1]The People of the State of New York, Respondent,
vAlfred M., Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Arthur H. Hopkirk of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael J. Yetter of counsel), for respondent.

Order, Supreme Court, New York County (Charles H. Solomon, J.), entered on or about November 9, 2016, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). We do not find that there was any overassessment of points for defendant's prior criminal history. The mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument or were outweighed by aggravating factors, including the gravity of the underlying crimes, committed against children. Defendant has not demonstrated that his age and employment history would prevent him from committing similar crimes.
The record fails to support defendant's claim that the court based its denial of a departure on matters outside the record.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 9, 2019
CLERK